The Brink’s Company 1801 Bayberry Court, Suite 400 P.O. Box 18100 Richmond, VA23226-8100 U.S.A. Tel:(804) 289-9600 August 11, 2011 By EDGAR Transmission Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7410 Attention: David R. Humphrey Accounting Branch Chief, Division of Corporation Finance Re: The Brink’s Company Form 10-K for the Fiscal Year Ended December 31, 2010 Filed February 28, 2011 File No. 001-09148 Dear Mr. Humphrey: I am writing to follow up on the conversation that I had with Juan Migone of the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission on August 10, 2011.Pursuant to that conversation, I am formally requesting an extension to respond to the Staff’s comment letter, dated August 2, 2011, regarding the Staff’s comments to The Brink’s Company’s Form 10-K for the Fiscal Year Ended December 31, 2010. Following my discussion with Mr. Migone, The Brink’s Company requests an extension to respond no later than August 31, 2011. We appreciate your cooperation.Please direct any questions to me at (804) 289-9639. Sincerely, ­­­­ /s/ Michael J. McCullough Michael J. McCullough Assistant General Counsel and Corporate Secretary cc:Mr. Juan Migone
